Exhibit 10.2



FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

        THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"First Amendment") is entered into as of the 23rd of December, 2009, by and
among ENSCO INTERNATIONAL INCORPORATED, a Delaware corporation ("EII"), ENSCO
OFFSHORE INTERNATIONAL COMPANY, a Cayman Islands exempted company ("EOIC" and,
together with EII, the "Borrowers"), ENSCO INTERNATIONAL PLC, an English public
limited company (the "Parent"), ENSCO GLOBAL LIMITED, a Cayman Islands exempted
company ("Global" and, together with the Borrowers and the Parent, the
"Amendment Parties"), CITIBANK, N.A., as administrative agent (the
"Administrative Agent"), and the BANKS party hereto (the "Banks").

Preliminary Statement

        WHEREAS, the Borrowers, the Administrative Agent and the Banks, are
parties to that certain Amended and Restated Credit Agreement dated as of June
23, 2005 (as same may be further amended, restated, increased and extended, the
"Credit Agreement"; capitalized terms used herein that are not defined herein
and are defined in the Credit Agreement are used herein as defined in the Credit
Agreement); and

        WHEREAS, prior to or simultaneously with the effectiveness of this First
Amendment, (a) 100% of the Equity Interests of Global shall be transferred by
EII to the Parent, (b) a merger will be consummated whereby ENSCO Newcastle LLC
("MergeCo"), a wholly-owned subsidiary of Global, will merge with and into EII,
with EII as the surviving corporation, a wholly-owned subsidiary of Global, and
an indirect, wholly-owned subsidiary of the Parent, and (c) each outstanding
Equity Interest of EII will be converted into the right to receive an American
Depositary Share representing one Equity Interest of Parent (collectively, the
"Reorganization"), in each case pursuant to and in accordance with (i) the
Agreement and Plan of Merger and Reorganization dated November 9, 2009, between
EII and MergeCo, (ii) the Contribution Agreement dated November 9, 2009, between
EII and the Parent (formerly known as ENSCO International Limited) (iii) the
Contribution Agreement dated November 9, 2009, between EII and Global, and (iv)
the Contribution Agreement dated November 9, 2009, between Global and MergeCo
(collectively, the "Reorganization Documents");

        WHEREAS, on or about September 29, 2009, 100% of the outstanding Class A
ordinary shares of the Parent were deposited with the Custodian, as defined in
and pursuant to the Deposit Agreement dated September 29, 2009 (the "Deposit
Agreement") by and among the Parent (formerly known as ENSCO International
Limited), Citibank, N.A., as Depositary, and all Holders and Beneficial Owners
of American Depositary Shares issued thereunder (such deposit being the
"Deposit");

        WHEREAS, the Borrowers have requested that the Banks and the
Administrative Agent modify the Credit Agreement and change certain terms
thereof, and the Administrative Agent and the Banks party hereto, which Banks
constitute the Majority Banks, have agreed to do so; and






--------------------------------------------------------------------------------



 




        WHEREAS, the Amendment Parties, the Administrative Agent and the Banks
party hereto wish to execute this First Amendment to evidence such agreement.

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Amendment Parties, the
Administrative Agent and the Banks party hereto hereby agree as follows:

        Section 1.      Amendment to Credit Agreement.     The Credit Agreement
is hereby amended to read in its entirety as set forth in Exhibit A attached
hereto. Parent and Global shall be deemed parties to the Credit Agreement as if
they had executed it, and shall be subject to such provisions as by their terms
relate to Parent and Global, respectively. All references to the Credit
Agreement in the Loan Documents shall be deemed amended to reflect Parent and
Global as parties.

        Section 2.      Representations True; No Default.     Each Amendment
Party represents and warrants that:

                      (a)    this First Amendment has been duly authorized,
executed and delivered on its behalf, and the Credit Agreement, as amended by
this First Amendment, and the other Loan Documents to which it is a party,
constitute the legal, valid and binding obligations of such Amendment Party,
enforceable against such Amendment Party in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors' rights generally
and by general principles of equity;

                      (b)    the representations and warranties of such
Amendment Party contained in Article IV of the Credit Agreement are true and
correct in all material respects on and as of the date hereof as though made on
and as of the date hereof (other than (i) those representations and warranties
that expressly relate to a specific earlier date, which representations and
warranties were true and correct in all material respects as of such earlier
date and (ii) those representations and warranties that are by their terms
subject to a materiality qualifier, which representations and warranties are
true and correct in all respects); and

                      (c)    after giving effect to this First Amendment, no
Default or Event of Default under the Credit Agreement has occurred and is
continuing.

        Section 3.      Effectiveness.     This First Amendment and the Amended
and Restated Guaranty described below shall become effective as of 12:01 a.m.
Eastern Standard Time on the date (the "First Amendment Closing Date") when, and
only when, (a) the Reorganization shall have been consummated in accordance with
the Reorganization Documents, (b) the Deposit shall have been consummated in
accordance with the Deposit Agreement, and (c) the Administrative Agent notifies
EII that the Administrative Agent (or its counsel) has received:


-2-



--------------------------------------------------------------------------------



 




                      (i)      multiple original counterparts from each party
hereto, as requested by the Administrative Agent, of this First Amendment duly
and validly executed and delivered by duly authorized officers of each such
party;

                      (ii )     original counterparts of the fully-executed
Amended and Restated Guaranty by EII, Parent and Global, duly and validly
executed and delivered by duly authorized officers of each party thereto;

                      (iii)    an opinion of Robert O. Isaac, in-house counsel
for the Amendment Parties, in form and substance reasonably satisfactory to the
Administrative Agent;

                      (iv)     an opinion of Gardere Wynne Sewell LLP, counsel
for the Amendment Parties, in form and substance reasonably satisfactory to the
Administrative Agent;

                      (v)      an opinion of Maples and Calder, Cayman Islands
counsel for EOIC and Global, in form and substance reasonably satisfactory to
the Administrative Agent;

                      (vi)     an opinion of Baker McKenzie, United Kingdom
counsel for Parent, in form and substance reasonably satisfactory to the
Administrative Agent;

                      (vii)    a certificate of the Secretary or Assistant
Secretary of each Amendment Party certifying (A) the resolutions of the Board of
Directors of such Amendment Party approving this First Amendment, the other Loan
Documents, and the transactions contemplated thereby, in each case evidencing
any necessary company action, (B) the name and true signature of an agent or
agents of such company authorized to sign each Loan Document to which such
Amendment Party is a party and the other documents to be delivered hereunder,
and (C) attached true and correct copies of the Bylaws and Articles of
Incorporation (or corresponding organizational documents) of such Amendment
Party;

                      (viii)   a certificate of the chief executive officer or
the chief financial officer of Parent certifying that, immediately prior to the
Reorganization and after giving effect to the Reorganization and this First
Amendment (A) insurance in compliance with Section 5.01(d) of the Credit
Agreement is in full force and effect; (B) no Material Adverse Change has
occurred since December 31, 2008; (C) no Default or Event of Default exists; (D)
all representations and warranties contained in Article IV of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof as though made on and as of the date hereof (other than (1) those
representations and warranties that expressly relate to a specific earlier date,
which representations and warranties were true and correct in all material
respects as of such earlier date and (2) those representations and warranties
that are by their terms subject to a materiality qualifier, which
representations and warranties are true and correct in all respects); (E) the
Reorganization has been consummated prior to or simultaneously with the
effectiveness of this First Amendment in accordance with the Reorganization
Documents; (F) the Deposit has been consummated in accordance with the Deposit
Agreement; (G) attached are true and correct copies of the Reorganization
Documents and the Deposit Agreement as in effect on the date hereof; and (H)
that no governmental approvals are necessary for each Amendment Party to enter
into the Reorganization Documents and the Loan Documents to which it is a party,
perform its obligations thereunder, and consummate the Reorganization;


-3-



--------------------------------------------------------------------------------



 




                      (ix)     certificates of existence, good standing and
qualification from appropriate state officials with respect to EII, such
corresponding certificates or other documents from Cayman Islands officials or
agencies as the Administrative Agent reasonably requests with respect to EOIC
and Global, and such corresponding certificates or other documents from United
Kingdom officials or agencies as the Administrative Agent reasonably requests
with respect to Parent;

                      (x)      evidence of payment by the Amendment Parties of a
non-refundable amendment fee to the Administrative Agent for the account of each
Bank in an amount equal to 0.05% of such Bank's Commitment; and

                      (xi)     evidence of payment by the Amendment Parties of
all fees and disbursements required to be paid by the Amendment Parties on the
date hereof, including the fees and expenses of counsel to the Administrative
Agent pursuant to invoices presented for payment on or prior to the First
Amendment Closing Date.

        Section 4.      Miscellaneous Provisions.

                      (a)      From and after the execution and delivery of this
First Amendment, the Credit Agreement shall be deemed to be amended and modified
as herein provided, and except as so amended and modified the Credit Agreement
shall continue in full force and effect.

                      (b)      The Credit Agreement and this First Amendment
shall be read and construed as one and the same instrument.

                      (c)      Any reference in any of the Loan Documents to the
Credit Agreement shall be a reference to the Credit Agreement as amended by this
First Amendment.

                      (d)      This First Amendment is a Loan Document for
purposes of the provisions of the other Loan Documents. Without limiting the
foregoing, any breach of the representations, warranties, and covenants under
this First Amendment may be a Default or an Event of Default under the Loan
Documents.

                      (e)      This First Amendment shall be construed in
accordance with and governed by the laws of the State of New York.

                      (f)      This First Amendment may be signed in any number
of counterparts and by different parties in separate counterparts and may be in
original or facsimile form, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

                      (g)      The headings herein shall be accorded no
significance in interpreting this First Amendment.

        Section 5.      Binding Effect.     This First Amendment shall be
binding upon and inure to the benefit of the Amendment Parties, the Banks and
the Administrative Agent and their respective successors and assigns, except
that the Amendment Parties shall not have the right to assign their rights
hereunder or any interest herein.


-4-



--------------------------------------------------------------------------------



 



        IN WITNESS WHEREOF, the parties have caused this First Amendment to be
executed by their respective duly authorized officers as of the date first set
forth above, to be effective as of the First Amendment Closing Date.
 
 

  AMENDMENT PARTIES:

ENSCO INTERNATIONAL INCORPORATED



/s/  Dean A. Kewish                                     
Dean A. Kewish
Vice President and Secretary




  ENSCO OFFSHORE INTERNATIONAL COMPANY



/s/  Dean A. Kewish                                     
Dean A. Kewish
Assistant Secretary




  ENSCO INTERNATIONAL PLC



/s/  David A. Armour                                     
David A. Armour
Vice President - Finance




  ENSCO GLOBAL LIMITED



/s/  David A. Armour                                     
David A. Armour
President and Director











Signature Page to First Amendment to Amended and Restated Credit Agreement


-5-



--------------------------------------------------------------------------------



 



  ADMINISTRATIVE AGENT:

CITIBANK, N.A., as Administrative Agent



/s/  Andrew Sidford                                     
Andrew Sidford
Authorized Signatory











Signature Page to First Amendment to Credit Agreement


-6-



--------------------------------------------------------------------------------



 



  BANKS:

CITIBANK, N.A.



/s/  Andrew Sidford                                     
Andrew Sidford
Authorized Signatory











Signature Page to First Amendment to Amended and Restated Credit Agreement


-7-



--------------------------------------------------------------------------------



 



  JPMORGAN CHASE BANK, NA



/s/  Preeti Bhatnagar                                     
Preeti Bhatnagar
Associate











Signature Page to First Amendment to Amended and Restated Credit Agreement


-8-



--------------------------------------------------------------------------------



 



  DNB NOR BANK ASA, NEW YORK BRANCH



/s/  Barbara Gronquist                                     
Barbara Gronquist
Senior Vice President




  /s/  Nikolai Nachamkin                                     
Nikolai Nachamkin
Senior Vice President











Signature Page to First Amendment to Amended and Restated Credit Agreement


-9-



--------------------------------------------------------------------------------



 



  THE BANK OF TOKYO MITSUBISHI UFJ, LTD.



/s/  Linda Terry                                     
Linda Terry
Authorized Signatory











Signature Page to First Amendment to Amended and Restated Credit Agreement


-10-



--------------------------------------------------------------------------------







  WELLS FARGO BANK, N.A.



/s/  Barry Parks                                     
Barry Parks
Vice President











Signature Page to First Amendment to Amended and Restated Credit Agreement


-11-



--------------------------------------------------------------------------------



 



  MERRILL LYNCH COMMERCIAL FINANCE CORP.



/s/  Gabe Gomez                                     
/Gabe Gomez
Vice President












Signature Page to First Amendment to Amended and Restated Credit Agreement


-12-



--------------------------------------------------------------------------------







  SUNTRUST BANK



/s/  Yann Pirio                                     
Yann Pirio
Director











Signature Page to First Amendment to Amended and Restated Credit Agreement


-13-



--------------------------------------------------------------------------------



 



  AMEGY BANK NATIONAL ASSOCIATION



/s/  Scott Collins                                     
Scott Collins
Vice President











Signature Page to First Amendment to Amended and Restated Credit Agreement


-14 -



--------------------------------------------------------------------------------



 



  MIZUHO CORPORATE BANK, LTD.



/s/  Leon Mo                                     
Leon Mo
Authorized Signatory











Signature Page to First Amendment to Amended and Restated Credit Agreement












-15-



--------------------------------------------------------------------------------

